Citation Nr: 1432977	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), New Orleans, Louisiana.

In November 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In February 2013, the Board found that the claim warranted referral to the C&P Director for extraschedular consideration. The C&P Director denied an extraschedular rating in July 2013, and the claim returned to the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran is service connected for chronic lumbosacral strain with degenerative disc disease and degenerative facet disease (low back disability), evaluated as 40 percent disabling.

2.  Resolving reasonable doubt in favor of the Veteran, the service-connected low back disability has prevented the Veteran from obtaining or retaining gainful employment.




CONCLUSION OF LAW

The criteria for TDIU, on an extraschedular basis, have been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

 As the Board is awarding TDIU on an extraschedular basis, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Analysis

The Veteran contends that his service-connected low back disability precludes him 
from engaging in substantially gainful employment consistent with his education and his occupational experience.

A Veteran will be entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to the level of education, any special training, and previous work experience in making this determination, but not to age or impairment from disabilities that are not service connected (i.e., unrelated to military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In this case, service connection is in effect for the Veteran's chronic lumbosacral strain with degenerative disc disease and degenerative facet disease, rated as 40 percent disabling from April 24, 1989.  There are no other disabilities for which service connection is in effect.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service (C&P Director) when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b). In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

The C&P Director concluded in July 2013 that the Veteran was not unemployed or unemployable due to his service connected disabilities and that TDIU was not warranted under the provisions of 38 C.F.R. § 4.16(b) (2013).  The Board, however, has the authority to review this determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b) (2012)).

The Veteran filed a claim for entitlement to a TDIU in May 2008.  The evidence of record shows that the Veteran, an individual with a ninth grade education level and work experience mainly in jobs that involved heavy physical labor, had not worked since August 1987.

A VA spine examination report dated in June 2008 shows that the Veteran's occupation was said to be heavy manual labor and that he had not been employed for more than 20 years because of his low back problem.  The diagnosis was degenerative disc disease, osteoarthritis, of the lumbar spine.  The effect on usual occupation was said to be not employed.

A VA spine examination report dated in December 2008 shows that the Veteran denied any job-related injuries and stated that any prior statements to that effect had been in error.  The examiner indicated that sedentary employment would not be feasible.  The examiner opined that the Veteran's individual unemployability was mainly due to service-connected chronic lumbosacral strain with status post lumbar laminectomy for herniated nucleus pulposus.  Other non-service-connected conditions (coronary artery disease with status post myocardial infarction, status post abdominal aortic aneurysm repair, chronic depressive disorder with anxiety) were said to also contribute to his individual unemployability, but further speculation would be merely speculative.

A VA aid and attendance or housebound examination report dated in December 2008 shows that the requirement for aid and attendance appeared to be medically indicated.

During his November 2011 hearing, the Veteran asserted that he was essentially trained to do manual labor, and that his last job was driving a truck for a waste management company, but that he had to leave the job because of his back condition.  The Veteran's spouse indicated that he was primarily confined to an electric chair, and that she would undertake the household manual responsibilities.

In summary, the evidence shows that the Veteran is an unemployed laborer.  While he has considerable non-service connected disabilities, the competent and credible lay and medical evidence of record demonstrates that he would have significant occupational impairment in any type of manual labor due to service connected disability alone.  By resolving reasonable doubt in the Veteran's favor, the Board finds that his service connected disabilities preclude him from securing and following a substantially gainful occupation consistent with occupational history and education.  Entitlement to a TDIU on an extraschedular basis is granted. Anderson, 22 Vet. App. at 429; 38 C.F.R. §§ 3.102, 4.16(b).


ORDER

TDIU is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


